Citation Nr: 0921866	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-44 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
February 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a total rating based on individual unemployability 
(TDIU).  In March 2007, the Board remanded the case for the 
development of additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran's service connected disabilities are post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling, and residuals of cold injuries of the feet and 
hands, rated at 20 percent for the right foot, and 10 percent 
each for the left foot, right hand, and left hand.  The 
combined disability rating is 60 percent.

In the March 2007 remand, the Board instructed that the 
Veteran receive VA examinations to determine the effect that 
the Veteran's service-connected disabilities had on his 
ability to engage in substantially gainful employment.  
The Veteran received VA examinations in 2008 that addressed 
his PTSD and the disabilities of his hands and feet.  The 
examination reports do not provide all of the information 
sought in the Board remand.  

The report of the September 2008 examination of the feet does 
not contain any opinion regarding the effect of the bilateral 
foot disability on the Veteran's capacity for employment.  
Reports from an a September 2008 examination of the hands and 
a October 2008 mental health examination address the 
potential effects of individual disabilities on employment.  
The examination reports, however, do not contain any opinion 
as to the effects of combined disability from PTSD and hand 
and feet disabilities on the Veteran's capacity for 
employment.  The Board will remand for a new examination of 
the feet, with an opinion as to effect on feet disabilities 
on capacity for employment, and for a general medical 
examination, with review of the file, and an opinion as to 
the effect of the combined service-connected disabilities on 
the Veteran's ability to work.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the AMC/RO has 
not complied with the March 2007 remand instructions by 
obtaining the requested opinions, a further remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a new VA 
examination of the feet, to determine the 
extent of occupational impairment produced 
by the Veteran's bilateral foot 
disabilities.  The examiner must provide 
an opinion as to the extent to which 
disability in the Veteran's right and left 
feet would impair him in maintaining a 
substantially gainful occupation.

2.  Schedule the Veteran for a VA medical 
examination to address the combined 
effects of the Veteran's service connected 
disabilities on his capacity to hold 
substantial employment.  The examiner must 
be provided with the Veteran's claims file 
for review.  The examiner should determine 
the current manifestations of the 
Veteran's service-connected PTSD, and 
residuals of cold injury to both feet and 
both hands.  After examining the Veteran 
and reviewing the claims file, the 
examiner should express an opinion as to 
whether the combined affects of the 
Veteran's service-connected PTSD and 
disabilities of the feet and hands would 
make him unable to secure or follow a 
substantially gainful occupation, even if 
he did not have impairment from other 
causes.  The examiner should explain the 
reasons for the opinion provided.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


